Citation Nr: 1409451	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  09-32 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a left knee disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and B.G.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1971 to November 1971 and from December 1971 to December 1973. 

This matter comes on appeal before the Board of Veterans' Affairs (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied reopening of service connection for a left knee disorder, finding that new and material evidence had not been received.

The Veteran testified before the undersigned in a December 2013 hearing in Washington, DC, the transcript of which is included in the VA paperless claims processing system. 


FINDINGS OF FACT

1.  An unappealed May 1997 rating decision denied service connection for a left knee disorder, finding that the Veteran had a normal left knee (i.e., no diagnosis). 

2.  The Veteran did not submit a timely notice of disagreement to the May 1997 rating decision.

3.  The evidence received since the May 1997 rating decision relates to an unestablished fact (i.e., diagnoses of degenerative joint disease (DJD), osteoarthritis, and chondromalacia of the left knee) necessary to substantiate the claim for service connection for a left knee disorder.

4.  Symptoms of DJD of the left knee have been continuous since service separation.



CONCLUSIONS OF LAW

1.  The May 1997 rating decision, which denied service connection for a left knee disorder, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 20.1103 (2013). 

2.  The evidence received subsequent to the May 1997 rating decision is new and material to reopen service connection for a left knee disorder.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left knee disorder are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the claim on appeal. Inasmuch as this Board decision constitutes a full grant of the claim for service connection for a left knee disorder (reopening and on the merits), there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist in this case.

New and Material Evidence Law and Analysis

In an May 1997 rating decision, the RO denied service connection for a left knee disorder, finding that the Veteran had a normal left knee (i.e., no diagnosis). 
The Veteran was properly notified of the July 2007 rating decision, did not appeal, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.
A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the May 1997 rating decision included statements from the Veteran, service treatment records, and a December 1995 VA examination report. 

Evidence received since the May 1997 rating decision includes numerous VA treatment records, the Veteran's written statements, a January 2006 VA examination report, and a transcript from the December 2013 Board hearing.  VA treatment records dated April 2000 diagnosed the Veteran with osteoarthritis of the left knee.  The January 2006 VA examination report diagnosed the Veteran with left knee chondromalacia.  A September 2006 VA treatment record also diagnosed DJD of the left knee.  The Board finds that this new evidence relates to an unestablished fact which may substantiate the claim for service connection for a left knee disorder (i.e., a current diagnosis).  Accordingly, new and material evidence has been received to reopen service connection for a left knee disorder.  38 C.F.R. § 3.156(a).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As the left knee disorder, diagnosed in part as DJD, incorporates a "chronic disease" (arthritis) listed under 38 C.F.R. § 3.309(a), the Board finds that 38 C.F.R. 
§ 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a preliminary matter, the Board notes that "degenerative joint disease," "osteoarthritis," and "degenerative arthritis" are interchangeable terms.  See Dorland's Illustrated Medical Dictionary 1365 (31st ed. 2007). 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.
Service Connection for a Left Knee Disorder

During the December 2013 Board hearing, the Veteran testified that while in service, he was thrown off his bunk and hit his left knee against a metal bunk head.  According to the Veteran, his knee swelled and he was unable to have full range of motion for several weeks.  He also testified that a Naval doctor injected him with morphine so that he could continue his duties in Vietnam.  The Veteran maintains that his left knee has continued to deteriorate since that time.  See December 203 Board Hearing Transcript at pg. 6.

Initially, the Board finds that the Veteran has a current left knee disability, diagnosed as DJD, osteoarthritis, chondromalacia, and residuals of a meniscal injury.  See April 2000 VA treatment record, April 2002 VA treatment record, January 2006 VA examination report, and September 2006 VA treatment record. 

After review of all the evidence of record, both lay and medical, the Board finds that the evidence is against a finding that the Veteran experienced chronic left knee disorder symptoms in service.  The evidence tending to weigh against the Veteran's claim regarding chronic symptoms in service includes an absence of complaints, findings, or diagnosis of a left knee disorder during service.

That notwithstanding, the Board finds that the evidence is in equipoise on the question of whether the Veteran had continuous symptoms of a left knee disorder since service separation.  See 38 C.F.R. § 3.303(b) (if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection).  The favorable evidence of record that tends to show continuous left knee symptoms since service includes the VA treatment records and VA examination reports listed below.  

During a December 1995 VA examination report, the Veteran reported left knee pain, with occasional popping and stiffens.  Although the December 1995 VA examiner found no evidence of DJD of the left knee, a following April 2000 VA treatment record noted osteoarthritis of the knees.  Further, in an April 1999 VA treatment record, the VA physician noted left knee pain consistent with a prior meniscal injury.  In August 2001, a VA physician noted chronic knee pain.  In an April 2002 VA treatment note, the Veteran stated that he had left knee pain, with occasional buckling and stated that he used a knee brace.  In May 2002, a VA physician noted traumatic osteoarthritis of the knees.  In an October 2004 VA treatment record, the Veteran stated that he had a longstanding history of bilateral knee pain since the 1970s.  Upon physical examination in a January 2006 VA examination report, the examiner noted swelling in the left knee and recurrent knee pain.  The January 2006 VA examiner diagnosed the Veteran with a tear in the left lateral meniscus and chondromalacia of the left knee.  In September 2006, the Veteran was diagnosed with mild DJD of the left knee.  In an August 2008 VA treatment record, the Veteran stated that he has had bilateral knee pain, swelling, and giving way since the Vietnam War.  More recent VA treatment records, to include a May 2012 note, reveal that the Veteran's DJD of the left knee has worsened in severity and has been noted as moderate to severe.  

The Veteran similarly testified during the December 2013 Board hearing that he had experienced left knee pain and had self-medicated with over-the-counter pain relievers since service separation.  The Veteran specifically stated that, when his knee swelled up, he would elevate it and use a knee brace.  See December 2013 Board Hearing Transcript at pg. 19.  During the hearing testimony, the Veteran also stated that he did seek treatment for his left knee injury in service, although none is document in service treatment records.  The Veteran also testified that he did not seek treatment for his left knee pain for several years following service separation because he was unaware that he could receive treatment through VA.  The Veteran testified that he was informed of VA benefits, to include VA medical care, while incarcerated.  He also stated that he suffered from severe mental disorders and substance abuse, which according to the Veteran, were treated as a priority over his orthopedic disorders by VA medical personnel.  The Board notes that the record includes a voluminous amount of mental health treatment notes.   

The Board finds that the Veteran's statements made during the appeal period regarding continuous symptoms of left knee pain since service are consistent, and he has offered at least some explanation for not seeking treatment for the left knee for the several years following service separation.  Based on this evidence, the Board will resolve reasonable doubt in the Veteran's favor to find that symptoms of a left knee disorder were continuous since service separation.  Accordingly, the criteria for presumptive service connection for a left knee disorder under 38 C.F.R. 
§ 3.303(b) have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a left disorder is granted.

Service connection for a left knee disability of DJD is granted. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


